Citation Nr: 0719690	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits based on the RO's grant of total disability rating 
due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 RO decision denying the appellant (the 
veteran's attorney) payment of attorney fees based on the 
RO's October 2006 grant of the veteran's claim for TDIU.

FINDING OF FACT

A TDIU issue was reasonably raised as an underlying issue in 
the veteran's claim before the Board for service connection 
for PTSD.


CONCLUSION OF LAW

The criteria for payment to the appellant of fees for 
attorney services from past-due benefits awarded to the 
veteran based on the RO's grant of a TDIU are met.  38 
U.S.C.A. § 5904 (West & Supp. 2005); 38 C.F.R. § 20.609 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if a final Board decision has been 
promulgated with respect to the issue involved, and the 
attorney was retained not later than 1 year following the 
date on which that Board decision was promulgated.  See In re 
Mason, 13 Vet. App. 79, 83-86 (1999).  The issue extant in 
the final Board decision in a case must be the same issue for 
which the attorney is seeking payment.  In the Matter of the 
Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997).

In this case, there has been no final Board decision on the 
issue for which the appellant seeks payment, i.e., 
entitlement to a TDIU.  The Board's decisions of July 1992, 
September 1997, February 2002 and September 2003 addressed 
the veteran's appeal on the issue of service connection for 
PTSD.  The veteran and the appellant signed a contingent fee 
agreement in July 2002.  By rating action of April 2005, the 
RO granted the veteran service connection for PTSD, and 
assigned a 50 percent rating from May 1990.  In May 2005, the 
RO determined that the appellant was entitled to payment of 
20 percent of the past due benefits based on the award of 
service connection for PTSD.  

In March 2006, the appellant, on the veteran's behalf, filed 
a claim for a TDIU.  By rating action of October 2006, the RO 
granted the veteran a TDIU from September 2005 based on 
impairment from his PTSD.  

The appellant requests payment of 20 percent of the past due 
benefits based on the award of TDIU.  In December 2006, the 
appellant notes that the veteran and his wife also disagree 
with the denial of payment of attorney fees in this case.  
The appellant argues that the veteran's original claim of 
service connection for PTSD included an implied, but hitherto 
unadjudicated, claim for enhanced TDIU benefits, in that all 
claims in which there is evidence of both disability and 
unemployability automatically raise the issue of a TDIU under 
the provisions of 38 C.F.R. § 4.16.  The appellant also 
pointed out that the Board's failure to adjudicate an issue 
that was properly before it constitutes a final adverse Board 
decision with respect to that issue.  In the Matter of the 
Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  The 
appellant referred to several documents submitted by the 
veteran in 1996 which shows that he received disability 
retirement from the U. S. Postal Service in October 1995 due 
to emotional problems.  Also of record is an authorization 
from the veteran to his congressional representative to 
access his claims file dated in January 1996.  The veteran 
stated that he was disabled since July 1994 and is trying to 
get 100% disability.  

Whether an issue is reasonably raised is based on the 
submissions of the claimant or the evidence of record.  For 
TDIU claims in particular, once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
identify the benefit sought has been satisfied, and the VA 
must consider whether a veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F. 3d 1378 (2001).  The Board finds 
that documents submitted by the veteran in 1996 constitute 
evidence of unemployability, and an informal claim for TDIU.  
See 38 C.F.R. §§ 3.155(c), 3.157(b).  As a reasonably-raised 
TDIU claim was properly before the Board prior to the 
February 2002 Board decision, the Board finds that the 
appellant is entitled to payment of attorney fees from past-
due benefits based on the October 2006 RO decision granting 
the veteran TDIU from September 1995.


ORDER

Payment of attorney fees from past-due benefits based on the 
RO's October 2006 grant of TDIU is granted.





____________________________________________
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


